DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25, and the species of a polyacrylic acid including a pendant hydrophobic group in the reply filed on 4 February 2022 is acknowledged. The examiner has expanded the species election to include a polymethacrylic acid including a pendant hydrophobic group.
Claims 4, 26, 39 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 February 2022.

Claim Rejections - 35 USC § 102(a)(1) - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin et al. (Small, Vol. 15, No. 9, March 2019, e1804813, pages 1-9).
Hardin et al. (hereafter referred to as Hardin) was provided as part of the information disclosure statement (IDS) submitted on 8 September 2020. Hardin appears to have been published in March 2019.
Hardin is drawn to polymer-lipid nanodiscs (referred to as nanodisks), as of Hardin, page 1, title and abstract. The nanodiscs would have been expected to have had a lipid bilayer with two hydrophilic faces, and a hydrophobic edge surrounded by a polymer. The polymer of Hardin appears to be partially hydrophobically derivatized polyacrylic acid, as of Hardin, page 6, figure 1(a), reproduced below.

    PNG
    media_image1.png
    162
    535
    media_image1.png
    Greyscale


As to claim 2, this claim requires a derivatized polyacrylic acid. This appears to be taught in the above-reproduced figure, wherein R1-3 and R5 are hydrogen and R4 is one of the C4-6 alkyl groups shown in the above-reproduced figure.
As to claim 3, as Hardin only uses 0.5 equivalents to derivatize the polyacrylic acid, the skilled artisan would have expected that the remaining polyacrylic acid would have remained underivatized, resulting in a chemical structure reading on the recited formula wherein R6 is hydrogen.
As to claims 5-6, Hardin teaches C4-6 alkyl groups as the pendant hydrophobic groups, as of the above-reproduced structure.
As to claim 7, Hardin teaches a modified polyacrylic acid as of the above-reproduced structure.
As to claim 8, Hardin teaches polyacrylic acid, as of the above-reproduced structure.
As to claims 9-11, Hardin’s use of 0.5 equivalents of alkylating agent would have appeared to have resulted in a mole fraction of about 0.5 of the first monomer units and 0.5 of the second monomer units.
As to claim 13, the skilled artisan would have expected that the process in the above-reproduced figure would have resulted in the formation of a random copolymer.
As to claim 14, Hardin teaches dimyristoyl phosphatidylcholine as the lipid, as of Hardin, page 2, beginning of last paragraph.

Note Regarding Reference Date: The instant application claims benefit to provisional application 62/858,724, filed on 7 June 2019; as such, the instant application is understood to have an effective filing date of 7 June 2019. Hardin appears to have been published in March 2019. This is less than a year earlier than the effective filing date of the instant application; as such, Hardin is prior art under AIA  35 U.S.C. 102(a)(1).
The examiner notes that there are overlapping inventors/authors between the instant application and the Hardin publication. Nevertheless, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) do not appear to be applicable. In support of this position, the examiner cites MPEP 2153.01(a), which states the following in the second paragraph.

Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication.

In this case, item #3 is not met because the Hardin publication names an additional person as an author who is not an inventor of the instant application. In view of this, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) do not appear to be applicable.


Claim Rejections - 35 USC § 102(a)(1)/103 – Anticipation/Obviousness
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-2, 5-6, 9-14, 16-17, 20-21, and 23-25 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yasuhara et al. (Journal of the American Chemical Society, Vol. 139, 2017, pages 18657-18663).
Yasuhara et al. (hereafter referred to as Yasuhara) is drawn to lipid nanodiscs, as of Yasuhara, page 18657, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image2.png
    387
    654
    media_image2.png
    Greyscale

Said nanodisc comprises a lipid bilayer comprising two hydrophilic faces (shown as top and bottom in the above picture) and a hydrophobic edge encircled by a polymer. Yasuhara teaches one embodiment wherein the amphiphilic polymer has the following structure, as of Yasuhara, page 18658, right column, scheme 1, reproduced below with annotation by the examiner.

    PNG
    media_image3.png
    388
    757
    media_image3.png
    Greyscale

The above-reproduced diagram shows a copolymer of butyl methacrylate, which would appear to read on the hydrophobic first monomeric unit. The above-reproduced diagram also teaches 2-(N,N,N-trimethylammonio)ethyl methacrylate, which would have been expected to have been hydrophilic due to charge-dipole intermolecular interactions between the positively charged quaternary ammonium group and the negative dipole of the oxygen atom of water, and would therefore appear to read on the second monomer unit.
As to claim 2, the above-reproduced structure would appear to read on claimed structure (2) wherein R1 and R2 are hydrogen, R3 is methyl, and R4 is butyl.
As to claim 5, in the case of butyl methacrylate of Yasuhara, the hydrophobic group is a C4 alkyl group (butyl group), which is in the range of the required C1-9 alkyl group.
As to claim 6, the butyl methacrylate of Yasuhara comprises the required linear C4 alkyl group.


    PNG
    media_image4.png
    519
    718
    media_image4.png
    Greyscale

Entry #10 has a mole fraction of the hydrophobic portion “f” of 0.51; this is within the claimed range of 0.20 to 0.90 of claim 9, 0.24 to 0.85 of claim 10, and 0.4 to 0.6 of claim 11.
As to claim 12, the claim requires a molecular weight of a specific range. Entry #10 has a molecular weight of 6.9 kg/mol, which is within the required range of about 2.5 to about 10 kg/mol.

As to claim 14, Yasuhara teaches the following as of page 18659, left column, text and graphics reproduced below with a word highlighted by the examiner.

    PNG
    media_image5.png
    677
    739
    media_image5.png
    Greyscale

The DMPC (1,2-dimyristoyl-sn-glycero-3-phosphocholine) of Yasuhara is understood to read on the claimed requirement.
As to claim 16, Yasuhara teaches a particle with a 17 nm diameter, as of Yasuhara, page 18659, right column, paragraph entitled “Characterization of Lipid Nanodiscs Formed with the Copolymer.”

As to claim 20, this claim requires a membrane protein. Yasuhara appears to teach a membrane protein from E. Coli, as of page 18660, left column, last three lines and onto right paragraph.
As to claim 21, Yasuhara teaches the following on page 18661, left column, relevant text reproduced below.

    PNG
    media_image6.png
    190
    716
    media_image6.png
    Greyscale

This would appear to indicate alignment with the magnetic field, as required by the claims.
As to claim 23, the polymer of Yasuhara, page 18658, right column, scheme 1, reproduced above in the rejection of claim 1, does not include styrene.
As to claim 24, the polymer of Yasuhara, page 18658, right column, scheme 1, reproduced above in the rejection of claim 1, does not include aromatic groups.
As to claim 25, Yasuhara teaches drug delivery as of page 18658, left column, 8th line.
As to all the claims, for the purposes of examination under prior art, Yasuhara is understood to be anticipatory. Nevertheless, for the purposes of this rejection, the examiner has considered a case in which, purely en arguendo, Yasuhara is not anticipatory insofar as the combination of ingredients taught by Yasuhara must be KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). As such, even if, purely en arguendo, Yasuhara does not anticipate the claimed invention, it is understood to render the claimed invention prima facie obvious.
Note Regarding Reference Date: Yasuhara was published on 24 November 2017. The instant application claims benefit to provisional application 62/858,724, which was filed on 7 June 2019. As such, Yasuhara was published over a year prior to the effective filing date of the instant application. Therefore, Yasuhara is prior art under AIA  35 U.S.C. 102(a)(1), and would not appear to be able to be overcome by the exceptions under AIA  35 U.S.C. 102(b)(1).


Claim Rejections - 35 USC § 102(a)(2)/103 – Anticipation/Obviousness
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action, has been listed above.

Claim(s) 1-2 and 5-25 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramamoorthy et al. (US 2019/0346464 A1).
Ramamoorthy et al. (hereafter referred to as Ramamoorthy) is drawn to lipid nanodiscs made from acryloyl-based copolymers, as of Ramamoorthy, title and abstract. Ramamoorthy teaches the following polymer, as of figure 2, reproduced in part below.

    PNG
    media_image7.png
    226
    407
    media_image7.png
    Greyscale

This polymer appears to be essentially the same as that of Yasuhara in the above rejection. As such, Ramamoorthy is understood to read on the claimed invention for essentially the same reason that Yasuhara reads on the claimed invention.
1 and R2 are hydrogen, R3 is methyl, and R4 is butyl.
As to claim 5, in the case of butyl methacrylate of Ramamoorthy, the hydrophobic group is a C4 alkyl group (butyl group), which is in the range of the required C1-9 alkyl group.
As to claim 6, the butyl methacrylate of Ramamoorthy comprises the required linear C4 alkyl group.
As to claims 7-8, Ramamoorthy teaches the following as of page 2, paragraph 0022, relevant text reproduced below.

    PNG
    media_image8.png
    160
    468
    media_image8.png
    Greyscale

In the examples of Ramamoorthy, R3 is a methyl group. However, in the above the above-reproduced text, the skilled artisan would have been motivated to have substituted the methyl group for a hydrogen atom, resulting in a modified polyacrylic acid rather than a modified polymethacrylic acid for both the first and second monomeric units.
As to claims 9-11, Ramamoorthy teaches a mole fraction of the first monomeric unit (i.e. hydrophobic butyl methacrylate) of 0.4 to 0.6 in paragraph 0033, with the remainder of the composition being the second monomeric unit (that which is derivatized with a quaternary ammonium group). 
As to claim 12, Ramamoorthy teaches a Mn of 4.0 kg/mol in paragraph 0034.

As to claim 14, Ramamoorthy teaches phosphatidylethanolamines, phosphatidylcholines, phosphatidylglycerols, and phosphatidylserines in paragraph 0036.
As to claim 15, Ramamoorthy teaches a natural cell membrane extract in paragraph 0036.
As to claim 16, Ramamoorthy teaches lipid nanodiscs with diameters from 6 nm to 100 nm in paragraph 0038.
As to claim 17, Ramamoorthy teaches lipid nanodiscs with a diameter of 6 nm or 30 nm in paragraph 0038.
As to claim 18, Ramamoorthy teaches lipid nanodiscs with a diameter of 100 nm in paragraph 0038.
As to claim 19, Ramamoorthy teaches lipid nanodiscs with a diameter of 50 nm in paragraph 0038.
As to claim 20, Ramamoorthy teaches a membrane protein spanning across the lipid bilayer in paragraph 0040.
As to claim 21, Ramamoorthy teaches alignment with a magnetic field in paragraph 0039.
As to claim 22, this claim is rejected for essentially the same reason as to why claims 7-8 are rejected.
As to claim 23, the polymer of Ramamoorthy, figure 2, reproduced above, does not include styrene.

As to claim 25, Ramamoorthy teaches drug delivery in paragraph 0052.
As to all the claims, for the purposes of examination under prior art, Ramamoorthy is understood to be anticipatory. Nevertheless, for the purposes of this rejection, the examiner has considered a case in which, purely en arguendo, Ramamoorthy is not anticipatory insofar as the combination of ingredients taught by Ramamoorthy must be selected from various lists/locations in the reference. In this case, it would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). As such, even if, purely en arguendo, Yasuhara does not anticipate the claimed invention, it is understood to render the claimed invention prima facie obvious.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/858,724, which was filed on 7 June 2019; as such, the effective filing date of the instant application is understood to be 7 June 2019. 


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some compositions within the claim scope which have pendant hydrophobic groups of a certain alkyl chain length, does not reasonably provide enablement for the full claim scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,

	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The field of the invention relates to lipid nanodiscs. Said lipid nanodiscs comprise lipids combined with polymers, and are used for extracting membrane proteins. See page 1 of the instant specification. Also see Yasuhara et al. (Journal of the American Chemical Society, Vol. 139, 2017, pages 18657-18663) and Ramamoorthy et al. (US 2019/0346464 A1), which were cited in prior art rejections above. Various polymers have been used for the purpose of making lipid nanodiscs, as of the Yasuhara and Ramamoorthy references, which are explained in greater detail above.
As such, the relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the unpredictability in state of the art, the examiner cites Stroud et al. (Methods, Vol. 147, 2018, pages 106-117). Stroud et al. (hereafter referred to as Stroud) is drawn to 

    PNG
    media_image9.png
    122
    935
    media_image9.png
    Greyscale

The above-reproduced text would appear to indicate that styrene-maleic acid derivatives in combination with lipid nanodiscs for extraction of membrane proteins is a field of high predictability. However, there is more unpredictability with regard to the use of other types of polymers. The examiner makes this determination in view of Stroud, page 113, Table 2, reproduced below, in which Stroud teaches various polymers which were attempted to be used to form nanodiscs but failed to form nanodiscs.

    PNG
    media_image10.png
    353
    1355
    media_image10.png
    Greyscale

As best understood by the examiner, the above-reproduced unsuccessful polymers appear to correspond well with the elected species. For example, polymethacrylic acid co ethyl acrylate comprises a hydrophobic group (ethyl acrylate) which is a modified polyacrylic acid with pendant ethyl groups, wherein the pendant ethyl groups are the pendant hydrophobic groups.
As such, the teachings of Stroud would appear to show a significant level of 
		

The breadth of the claims
The instant claims are especially broad in that they are drawn to multiple different polymers with multiple different structures and multiple different types of pendant hydrophobic groups of varying alkyl chain lengths. As explained above, Stroud teaches that although various polymers such as styrene-maleic acid succeeded in the production of lipid nanodiscs, other polymers failed in the production of lipid nanodiscs, indicating that some of applicant’s claim scope would not have been expected to have succeeded without undue experimentation.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
Applicant appears to have tested various polymers with the following structures, as of page 28 of the instant specification, relevant figure reproduced below from the bottom of the page.

    PNG
    media_image11.png
    165
    531
    media_image11.png
    Greyscale

Applicant appears to have discovered a trend of longer alkyl groups achieving more success than shorter alkyl groups, as of the instant specification on page 30, paragraph 00134, reproduced below.

    PNG
    media_image12.png
    77
    626
    media_image12.png
    Greyscale

The fact that butyl-PAA needed a much higher amount of polymer to achieve solubilization would appear to indicate that butyl-PAA was not as effective at forming a lipid nanodisc as other, longer alkyl groups such as pentyl, neopentyl, or hexyl. This would appear to indicate that there is enablement for longer alkyl groups as the pendant hydrophobic group, but not for shorter alkyl groups as the pendant hydrophobic group. As such, the instant specification provides no direction or guidance for practicing the claimed invention in its “full scope”. 

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used in their full scope to make lipid 

5. Enabled Subject Matter with Proposed Amendment:
The examiner suggests the following subject matter as being adequately enabled.

Claim 1 (Proposed Amendment): A lipid nanodisc comprising:
a lipid bilayer comprising a first hydrophilic face and a second hydrophilic face opposing the first hydrophilic face, and a hydrophobic edge between the opposing hydrophilic faces;
and a polymer encircling the hydrophobic edge of the lipid bilayer, [[ ]] 
wherein the polymer comprises a first monomeric unit and a second monomeric unit,
wherein the first monomeric unit has a structure according to Formula (3) or Formula (4):

    PNG
    media_image13.png
    59
    294
    media_image13.png
    Greyscale

wherein each of R1, R2, R3, and R5 is independently selected from H and C1-6 alkyl; and 
wherein R4 is a pendant hydrophobic group selected from a linear C5-14 alkyl group, a branched C5-14 alkyl group, a cyclic C5-14 alkyl group, or combinations thereof; and
wherein the second monomeric unit has a structure according to Formula 5:

    PNG
    media_image14.png
    42
    232
    media_image14.png
    Greyscale

wherein each of R1, R2, and R3, is independently selected from H and C1-6 alkyl, and wherein R6 is H.


6. Reason why Indicated Subject Matter is Enabled
The above-indicated amendment would appear to be properly enabled because the specification provides support for the concept that a polymer comprising a hydrophilic portion and a hydrophobic portion with the above-indicated structure would successfully form a lipid nanodisc provided that the pendant hydrophobic group is of 5 carbons or longer. This is a necessary amendment to result in enablement because there would have been no reasonable expectation that shorter alkyl groups would have successfully formed a lipid nanodisc without undue experimentation in view of the combination of the teachings of Stroud and the disclosure of the instant specification. 
The above-indicated amendment would also appear to overcome the prior art rejections over Yasuhara and Ramamoorthy because neither reference anticipates R6 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10-11, 13, 16, 20-29, and 62 of copending Application No. 16/386,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a lipid nanodisc comprising lipids and a polymer having hydrophobic first monomeric units and hydrophilic second monomeric units.

Instant claim 1 and copending claim 1 differ because copending claim 1 recites an acryloyl based copolymer, which is not recited by instant claim 1. Nevertheless, the subject matter of copending claim 1 appears to be within the scope of that of instant claim 1, thereby effectively anticipating instant claim 1. As such, there appears to be a case of anticipatory-type non-statutory double patenting.
Instant claim 3 is not rejected here because the copending claims do not recite second monomeric units with the structure

    PNG
    media_image15.png
    30
    229
    media_image15.png
    Greyscale

wherein R6 is H. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Relevant Patent – No Double Patenting Rejection Written
As a relevant patent with overlapping inventors with the instant application, the examiner cites US Patent 11,092,605. Claims 1-3 of the ‘605 patent recite the following, reproduced below.

    PNG
    media_image16.png
    363
    404
    media_image16.png
    Greyscale

In view of the species election in the instant application, the examiner has not rejected the instant claims over the claims of the ‘605 patent on the grounds of double patenting. The species election in the instant application recites, as the elected polymer, a modified polyacrylic acid polymer including a pendant hydrophobic group. The aromatic group of styrene in claim 2 of the ‘605 patent is not a modified polyacrylic polymer including a pendant hydrophobic group. There would have been no motivation for the skilled artisan to have substituted a modified polyacrylic acid polymer including a pendant hydrophobic group in place of the pendant aromatic group recited by the claims of the ‘605 patent.



Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612